SUMMARY ORDER
Petitioner Xia Fen Huang, a native and citizen of the People’s Republic of China, seeks review of an order of the Board of Immigration Appeals (“BIA”), affirming an order of an Immigration Judge that, in pertinent part, denied petitioner’s application for asylum, withholding of removal and relief under the Convention Against Torture. In re Xia Fan Huang, No. A 96 395 211 (B.I.A. Oct. 31, 2006), affg No. A 96 395 211 (Immig. Ct. New York May 24, 2005). We assume the parties’ familiarity with the facts and procedural history of the case.
On September 5, 2007, we entered an order directing the Government to inform us whether it believes the instant case should also be remanded in light of our recent decision in Ying Zheng v. Gonzales, 497 F.3d 201, 203-04 (10th Cir.2007). The government responded that remand would be appropriate in order for the BIA to reconsider its decision in light of Zheng.
For the foregoing reasons, the petition for review is GRANTED and the cause is REMANDED for further consideration consistent with this order.